ORDER

BRYSON, Circuit Judge.
Van Brown petitions for permission to appeal the Fed.R.Civ.P. 54(b) judgment entered by the United States District Court for the Central District of California on August 24, 2006. Alan Lee Distributors, Inc. et al. respond.
A petition for permission to appeal is filed when a district court certifies an order, pursuant to 28 U.S.C. § 1292(b), for interlocutory appeal. Fed. R.App. P. 5. In this case, the district court did not certify an order under that section. Instead, the district court has entered judgment pursuant to Rule 54(b).* Thus, Brown’s petition for permission to appeal is unnecessary.
Accordingly,
IT IS ORDERED THAT:
The petition for permission to appeal is denied as unnecessary.

 We note that Brown has appealed the Rule 54(b) judgment and that appeal has been docketed as 2006-1618.